PER CURIAM.
Appellant, Fedell Tobias Nichols, claims error in the trial court’s denial of his motion for judgment of acquittal. Appellant was charged with armed robbery and armed kidnapping. The jury found him guilty of armed robbery and armed false imprisonment, a lesser included offense. Because a review of the record establishes that the evidence at trial was sufficient to support a conviction for false imprisonment, as a matter of law, we affirm. See Davis v. State, 816 So.2d 840 (Fla. 1st DCA 2002).
Appellant further claims error in the trial court’s imposition of consecutive habitual offender sentences. The State properly concedes that the offenses were part of a single criminal episode, and as a result, the trial court erred in ordering appellant’s habitual offender sentences to run consecutively pursuant to Hale v. State, 630 So.2d 521 (Fla.1993). We, therefore, remand for correction of the error and imposition of concurrent sentences. Appellant need not be present for resentenc-ing. Kinsey v. State, 728 So.2d 1199, 1200 (Fla. 2d DCA 1999) (citing Sinks v. State, 661 So.2d 303 (Fla.1995)).
WEBSTER, DAVIS and VAN NORTWICK, JJ., concur.